[DO NOT PUBLISH]




              IN THE UNITED STATES COURT OF APPEALS
                                                           FILED
                       FOR THE ELEVENTH CIRCUIT   U.S. COURT OF APPEALS
                         ________________________   ELEVENTH CIRCUIT
                                                        MAY 21, 2008
                                                     THOMAS K. KAHN
                               No. 06-16166
                                                          CLERK
                           Non-Argument Calendar
                         ________________________

                     D. C. Docket No. 99-08078-CR-WPD

UNITED STATES OF AMERICA,

                                                       Plaintiff-Appellee,

                                    versus

WILLIAM ANDREW KINSEY, III,

                                                      Defendant-Appellant.

                         ________________________

                  Appeal from the United States District Court
                      for the Southern District of Florida
                        _________________________

                                (May 21, 2008)

Before CARNES, BARKETT and WILSON, Circuit Judges.

PER CURIAM:

     William Andrew Kinsey III, a federal prisoner proceeding pro se, is
currently serving a 1,655-month sentence for six counts of robbery under the

Hobbs Act, in violation of 18 U.S.C. §§ 1951(a) and 2, and six counts of

possessing a firearm in furtherance of a crime of violence, in violation of 18 U.S.C.

§ 924(c). After unsuccessfully attacking his convictions and sentences on direct

appeal and in a post-conviction motion under 28 U.S.C. § 2255, he brought two

motions that are the subject of this appeal.

      First, he moved the court to modify his sentence pursuant to 18 U.S.C.

§ 3582(c)(2), raising several constitutional and statutory claims, as well as a claim

under Amendment 599 of the Sentencing Guidelines. With respect to the latter

claim, he appeared to argue that the court erred by applying a weapons

enhancement to his robbery offenses. He now appeals the district court’s denial of

this motion and his subsequent motion to reconsider under Fed. R. Civ. P. 60(b).

Second, Kinsey moved the court for a determination of status, in which he attacked

the district court’s subject-matter jurisdiction to convict and sentence him. He now

appeals the district court’s denial of this motion and his subsequent motion to

reconsider. After review, we affirm the district court.

I.    Modification of Sentence under 18 U.S.C. § 3582(c)(2)

      “In a proceeding to modify a sentence under 18 U.S.C. § 3582(c)(2), we

review de novo the district court’s legal conclusions regarding the scope of its



                                           2
authority under the Sentencing Guidelines. We review a district court’s decision

whether to reduce a sentence pursuant to § 3582(c)(2) for abuse of discretion.”

United States v. White, 305 F.3d 1264, 1267 (11th Cir. 2002) (per curiam) (citation

omitted).

      Section 3582(c)(2) provides that a district court may modify a sentence if it

was “based on a sentencing range that has subsequently been lowered by the

Sentencing Commission.” 18 U.S.C. § 3582(c)(2). “Section 3582 only provides a

district court with the discretion to reduce a sentence following the lowering of a

sentencing range by the Sentencing Commission.” United States v. Moreno, 421
F.3d 1217, 1220 (11th Cir. 2005) (per curiam).

      Amendment 599 to the Guidelines modified the commentary of U.S.S.G.

§ 2K2.4 and “was enacted in order to clarify under what circumstances a weapons

enhancement may properly be applied to an underlying offense when the defendant

has also been convicted for the use or possession of a firearm pursuant to 18 U.S.C.

§ 924(c).” United States v. Pringle, 350 F.3d 1172, 1179 (11th Cir. 2003). This

Amendment was made retroactive by the Sentencing Commission for purposes of

§ 3582(c)(2). See U.S.S.G. § 1B1.10.

      In this case, Kinsey’s constitutional and statutory claims are outside the

scope of § 3582(c)(2) because they were not based on a Guideline made retroactive



                                          3
by the Sentencing Commission.          With respect to his Amendment 599 claim,

Kinsey did not receive any weapons enhancement to his sentences for the robbery

offenses.   Thus, because a retroactively applicable Guideline did not affect his

sentence, the district court did not err in denying Kinsey’s § 3582(c)(2) motion.

Furthermore, Kinsey was not permitted to move the court to reconsider under Fed.

R. Civ. P. 60(b) because § 3582(c)(2) motions are governed by criminal rules.

United States v. Fair, 326 F.3d 1317, 1318 (11th Cir. 2003) (per curiam).

Accordingly, we affirm with respect to this issue.

II.   Motion for a Determination of Status

      We are “obligated to inquire into subject-matter jurisdiction sua sponte

whenever it may be lacking.” Williams v. Chatman, 510 F.3d 1290, 1293 (11th

Cir. 2007) (per curiam) (internal quotation marks omitted). We review questions

concerning jurisdiction de novo. Id. A prisoner must seek leave from this Court to

file a successive motion under 28 U.S.C. § 2255. 28 U.S.C. §§ 2255(h), 2244(b).

If he fails to do so, the district court lacks jurisdiction to consider the successive

motion. Williams, 510 F.3d at 1295.

      In this case, the district court lacked jurisdiction to consider Kinsey’s motion

for a determination of status because it was effectively a successive § 2255 motion,

and Kinsey failed to obtain permission from this Court to file a successive § 2255



                                            4
motion. Accordingly, we affirm.

      AFFIRMED.




                                  5